Citation Nr: 0406403	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for concussion 
syndrome with headaches, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1989 to October 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
regional office (RO).  A video-conference hearing was held 
before the undersigned Member of the Board in August 2003.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In reviewing the file, the Board concludes that additional 
notice to the appellant would be beneficial.  In this regard, 
the Board notes that the VA did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  Although the claims file contains a 
VCAA duty to assist and notify letter dated in March 2002, 
that letter does not pertain to the issues on appeal.  A 
regulatory provision that permitted the Board to provide such 
notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The Board also notes that there may be additional relevant 
evidence which exists but has not been obtained.  In this 
regard, the Board notes that during his hearing held in 
August 2003, the veteran reported that he had been treated 
for migraine headaches prior to service, and that the 
headaches became worse during service.  The evidence which is 
of record includes pre-service medical records which contain 
a history of cluster headaches, but there are apparently 
additional treatment records pertaining to those headaches.  
An Ingleside Hospital discharge summary dated in March 1987 
shows that the veteran had previously been hospitalized in 
February 1987 at the Long Beach Community Hospital for 
treatment of disorders including chronic cluster headaches.  
It was also noted that he had seen Dr. Miller, a neurologist 
with CIGNA, who had diagnosed cluster headaches.  Records 
from such treatment have not been obtained.  The veteran also 
stated that he was seen at service medical facilities for 
treatment of migraines.  He reports that he was treated at an 
Air Force Pain clinic at Hickam Field in Hawaii in March 
1990, and was also treated at the Tripler Army Medical Center 
from December 1989 to December 1990.  He indicated that the 
treatment at Tripler consisted of multiple emergency room 
visits.  Although there are already several service medical 
records pertaining to treatment of headaches, the veteran and 
his representative requested that an additional attempt be 
made to obtain more treatment records from these service 
medical facilities.  The Board concludes that attempts must 
be made to obtain these records as they are relevant to the 
issue of service connection for migraine headaches.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  In 
particular, the RO should attempt to 
obtain any pre-service treatment records 
pertaining to headaches (including those 
from the medical care providers 
referenced above), as well as any 
additional service medical records from 
the Hickam Air Force Base and the Tripler 
Hospital.  The RO must inform the 
appellant as to any evidence which cannot 
be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


